Citation Nr: 0948063	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1953.  His awards include the Combat Infantry Badge, 
Distinguished Unit Citation, and Purple Heart Medal with Oak 
Leaf Cluster.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2005, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  In an 
August 2006 decision, the Board denied service connection for 
loss of teeth and at that time remanded issues then remaining 
on appeal for additional development.  

While the case was in remand status, the VA Appeals 
Management Center (AMC), in a rating decision dated in 
June 2008, granted service connection for residuals of 
traumatic injuries to the right and left feet and granted an 
increased maximum schedular 50 percent rating for the 
residuals of shell fragment wounds to the right thigh with 
neuropathy of the right saphenous nerve.  The Veteran was 
notified that these determinations were considered to have 
resolved in full the appeals concerning these issues.  As the 
Veteran expressed no subsequent disagreement, there are no 
additional matters as to these issues remaining for appellate 
review.  

In December 2008, the Board remanded the issues then 
remaining on appeal for additional development; those issues 
were entitlement to service connection for testicle swelling, 
benign prostatic hypertrophy, and low back disability.  
Subsequently, in a rating decision dated in September 2009, 
the AMC granted service connection for testicle swelling with 
a noncompensable rating effective October 7, 2003.  In the 
rating decision, which was sent to the Veteran, the AMC 
informed the Veteran that the decision represented a total 
grant of benefits sought on appeal.

The case was returned to the Board in November 2009, and the 
issues that remain on appeal are service connection for low 
back disability and benign prostatic hypertrophy.  The issue 
of entitlement to service connection for low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the AMC in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Other matters

Review of the record shows that in an August 2009 rating 
decision, the Columbia RO determined that loss of use of 
bilateral lower extremities, residuals of shell fragment 
wounds, was established effective September 29, 2008, with an 
evaluation of 100 percent.  The RO also granted entitlement 
to special monthly compensation based on loss of use of 
bilateral lower extremities effective September 29, 2008, and 
entitlement to Dependents' Educational Assistance effective 
September 29, 2008.  In the same rating decision, the RO 
determined that entitlement to automobile and adaptive 
equipment had been established as had entitlement to 
specially adapted housing.  In the August 2009 rating 
decision, the RO denied entitlement to special monthly 
compensation based on the need for aid and attendance of 
another person.  The RO provided the Veteran a copy of the 
rating decision along with notice of his appellate rights.  

There is no indication in the claims file that the Veteran 
has filed a notice of disagreement with respect to any aspect 
of the August 2009 rating decision, and none of the issues 
decided therein is before the Board.  See Archbold v. Brown, 
9 Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).  




FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's benign prostatic hypertrophy had its onset in 
service or is causally related to any incident of service 
including a shell fragment wound of the perineum with 
traumatic rupture of the bulbous portion of the urethra.  


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in December 2003 and September 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

As to the duty to assist, service treatment records are in 
the claims file, including extensive records of treatment 
following separate shell fragment wounds in June 1951 and 
September 1951.  Those records are intact originals, received 
at the RO in December 1953, while some additional service 
treatment records in the file are photocopies of partially 
fire-damaged records, which submitted by the Veteran in 
January 1991.  He has also submitted an August 1990 letter 
from the National Personnel Records Center (NPRC) to his 
Congressional representative stating that the Veterans 
records were in the area of NPRC that suffered the most 
damage in a fire in July 1973.  NPRC explained that the 
Veteran's records were among those recovered, but the 
enclosed photocopies were the best obtainable.  NPRC further 
stated there was a possibility that prior to the fire a 
portion of the Veteran's medical records may have been lent 
to VA.  Based on the information outlined above, the Board 
finds that all available service treatment records have been 
obtained and are in the claims file.  

The Veteran has been provided VA examinations in conjunction 
with his claim, and VA medical records have been obtained.  
In its December 2008 remand, the Board requested that action 
be taken to assist the Veteran in obtaining records from a 
private physician, M.L.M., M.D., from whom he had indicated 
he had received medical treatment.  In a January 2009 letter, 
VA provided the Veteran a release authorization form 
requesting that he complete and return the form so that VA 
could attempt to assist him in obtaining outstanding records 
and alternatively informed the Veteran that he could obtain 
and submit the treatment records.  The Veteran did not 
respond to that request, and he has not indicated that he has 
or knows of additional evidence pertaining to his claim.  

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that a veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

The Veteran is seeking service connection for benign 
prostatic hypertrophy, which he contends resulted from an 
infected prostate after he suffered shell fragment wounds in 
service in 1951.  He states that an Army doctor told him in 
1953 that his infected prostate should be removed, but there 
was not enough time left in service.  The Veteran has said 
the doctor suggested the prostate removal should be done 
after service discharge.  

Service treatment records show that in June 1951 the Veteran 
sustained a wound of the perineum with laceration of the 
bulbous urethra and penetrating wounds of the right knee and 
calf of the left leg, all caused by a hand grenade, while in 
action against the enemy in Korea.  X-rays of the perineum 
showed a missile on the right side, well below the bladder 
level.  After surgical repair of the laceration of the 
urethra in early June 1951 the Veteran was treated with 
penicillin and sulfadiazine along with an icepack to the 
scrotum.  In mid-June 1951, he was noted to have urethritis 
and mild epididymitis, and the perineal wound was nearly 
healed.  Days later, the catheter was removed, and the 
Veteran was noted to be voiding well; penicillin was 
discontinued.  The physician noted the Veteran would probably 
need urethral dilation later.  In late July 1951, there was 
noted to be minimal urethral tightness, and there was 
urethral dilation with ease.  There was no urethral stricture 
at that time; the physician commented that the urethra would 
probably need dilation in three months.  The Veteran was 
returned to duty in August 1951.  

In September 1951, the Veteran was wounded in action and 
sustained a penetrating gunshot wound to the right thigh, 
with tibial nerve involvement.  As the wound healed, he 
developed pain in the postero-medial aspect of the right left 
from the knee to the foot.  A neurological examination in 
May1952 revealed neuropathy of the saphenous nerve with scar 
tissue and/or neuroma.  A neurectomy over the right saphenous 
nerve was performed in July 1952.  None of the hospital 
records include any complaint, finding, treatment, or 
diagnosis referring to the prostate.  In his report of 
medical history at his service discharge examination, the 
Veteran denied frequent or painful urination.  He was noted 
to have had a bullet wound of the right thigh with nerve and 
muscle injury.  The October 1953 separation physical 
examination report noted the genitourinary system to be 
normal.

At a VA examination in January 1954, approximately two months 
after separation from service, the physician evaluated the 
genitourinary system as negative; urinalysis at that time was 
negative.  At a VA special surgical and urological 
examination in April 1954, the physician noted that service 
record showed traumatic rupture of the bulbous portion of the 
urethra secondary to a missile having penetrated the perineum 
with laceration of the bulbous urethra.  On physical 
examination, the physician described the external genitalia 
as normal.  He said that from the history given by the 
Veteran there was no evidence of residuals demonstrated of 
rupture, traumatic, urethra, bulbous portion, secondary to 
gun shot wound.  The diagnosis was residuals, traumatic 
rupture, bulbous portion of urethra from history.  In a 
rating decision dated in April 1954 service connection was 
granted for residuals of gunshot wound of the perineum and 
traumatic rupture bulbous portion of urethra with a 
10 percent rating effective the day following separation from 
service in November 1953.  

At a January 1991 Board hearing in conjunction with increased 
rating claims, the Veteran testified that he had had trouble 
urinating since his shell fragment wound in service and he 
sometimes had swelling in his "privates."  He testified the 
he believed when he was examined in 1952 someone said 
something about an infection of the prostate.  He testified 
that currently he had to get up at night to urinate, usually 
at least twice each night.  He testified there was also some 
hesitancy and dribbling.  He also testified that his present 
age was 59. 

VA medical records show that when the Veteran was seen in a 
neurology clinic in January 2000, his complaints included 
occasional urinary dribbling.  At primary care clinic visit 
in September 2000, on rectal examination, the prostate was 
slightly firm, large, and without masses.  In a prostate 
screening education note dated in February 2001, it was noted 
that rectal examination in September 2000 had been normal.  
At a primary care visit in September 2001, on rectal 
examination, the prostate was large, nontender, and without 
masses.  The assessment was bph (benign prostatic 
hypertrophy).  

At a VA genitourinary examination in February 2004, the 
Veteran gave a history of a shrapnel wound to the perineum.  
He reported that in 1952 he was treated for a prostate 
"infection" and that in 1953 he was advised by military 
physicians to have surgery for this condition.  He reported 
he was advised he could wait until after service discharge 
for surgical treatment.  The Veteran said he decided not to 
have any type of surgery and that over the intervening years 
he had had a problems with leakage of urine.  He said that 
approximately seven years earlier, the problems had become 
much worse with urge-type incontinence and the need to get up 
to urinate three times a night.  After examination, the 
diagnoses were urinary incontinence based on patient-reported 
history and history of gunshot wound and shrapnel injury to 
the perineum.  The physician said the claims file was not 
available for review.  He stated he had reviewed the 
electronic medical record and could not find a report of 
evaluation by a urologist.  The examining physician said that 
based on the history presented by the Veteran he believed 
that the Veteran's current condition was related to his 
military service.  

In July 2004, the physician who conducted the February 2004 
VA examination reviewed the Veteran's claims file, including 
service treatment records and VA and private medical records.  
The physician noted that in June 1951, the physician 
providing care for the Veteran indicated he had satisfactory 
response to the treatment for the urethral injury.  He noted 
that the Veteran stated that in 1991 he began to have urinary 
tract symptoms including incontinence and urgency type 
symptoms.  He further noted that in VA outpatient records 
dated in August 2002, February 2003, and January 2004 the 
Veteran denied dysuria, hematuria, burning, or frequency but 
that in February 2004 the Veteran reported urinary 
incontinence at least three times a week.  The physician 
stated that review of the medical records indicated that the 
Veteran's urinary tract symptoms began many years after 
service.  The physician said the medical records do no 
support the Veteran's claim that his urinary tract symptoms 
are due to injury in service.  The physician concluded that 
it is unlikely that the Veteran's urinary tract symptoms, 
including urinary incontinence and urgency symptoms, are 
related to the injury in combat.  

VA medical records show that in January 2005 the Veteran was 
seen in urgent care stating he had a bad fever and could not 
control his bladder.  He reported urgency, dysuria, abdominal 
pain with urination, chills, nausea, loss of appetite, and 
weakness, which had started two days earlier and had worsened 
progressively.  The assessment after examination was 
complicated urinary tract infection.  The Veteran refused 
admission for further therapy and was discharged from the 
medical center against medical advice.  At a pharmacy visit 
in February 2005, the Veteran reported his symptoms had 
improved.  He was still complaining of urinary incontinence, 
which he said he had had for some time.  At a VA primary care 
clinic visit in April 2005, review of systems included no 
dysuria, hematuria, burning, or frequency.  On rectal 
examination, the prostate was smooth, rubbery, nontender, and 
without masses.  The assessment was history of benign 
prostatic hypertrophy.  

The Veteran and his wife testified at the Board hearing in 
October 2005.  He testified that he still has a piece of 
shrapnel near his bladder and that the doctors at Fort Sam 
Houston stated that his prostate should come out because it 
had become infected due to the shrapnel.  He said this was 
three months before his service discharge examination.  

At a VA genitourinary examination in December 2006, the 
Veteran gave a history of having had a prostate infection 
diagnosed in 1952 at Fort Sam Houston.  He said he had 
sustained a shrapnel injury to his perineum and subsequently 
developed an infection, which he said spread to his prostate 
gland.  Current symptoms were reportedly weak stream, 
hesitancy, and urgency with urination.  The Veteran reported 
incontinence of urine all of the time.  He denied any history 
of recurrent urinary tract infections.  The physician said 
she was not able to move the Veteran from his wheelchair onto 
the examination table.  The clinical diagnosis was benign 
prostatic hypertrophy.  The physician said that given the 
Veteran's age and the symptoms of urgency and increased 
urinary frequency, it is as likely as not that his urinary 
complaints are secondary to enlargement of his prostate 
gland.  

At a February 2008 VA genitourinary examination, the Veteran 
was found to have benign prostatic hypertrophy.  The examiner 
found that review of the Veteran's claims file revealed a 
history of shrapnel injury to the right thigh with subsequent 
spread of infection to the prostate gland.  The physician did 
not provide an opinion as to whether any chronic prostate 
disorder was incurred as a result of the reported infection 
or any other injury or disease during active service.  

At a VA genitourinary examination in February 2009, the 
physician noted service treatment records confirmed that in 
June 1951 the Veteran was injured with a grenade blast to the 
groin area with urethral damage.  The physician noted there 
was apparently some resultant epididymitis and testicular 
injury as well.  The Veteran reported that since the injury 
he had had intermittent swelling involving the testicles and 
even portions of the penis.  As to current urinary symptoms, 
the Veteran reported urinary incontinence two to three times 
a day and said he got up to urinate twice during each night.  
On examination, the prostate was enlarged, but smooth, and 
the diagnosis was benign prostatic hypertrophy.  The 
physician stated it was at least as likely as not that some 
of the Veteran's testicular swelling was related to impedance 
of lymphatic flow secondary to his in-service injury.  The 
physician stated, however, that benign prostatic hypertrophy 
is not something that would be related to a traumatic grenade 
injury and he felt it was not related to an injury in 
service.  

On review of the record, the Board finds the preponderance of 
the evidence is against finding that the Veteran's currently 
diagnosed benign prostatic hypertrophy had its onset in 
service or is related to any incident of service, including 
the shell fragment wound to the perineum from the grenade 
explosion in June 1951.  Although the service treatment 
records show extensive medical care after the grenade 
explosion in June 1951 including treatment for wounding of 
the perineum with urethral laceration and mild epididymitis 
as well as reference to the possibility of future dilation of 
the urethra, they do not mention the prostate or any prostate 
infection, nor is there mention of the prostate or any 
prostate infection in any other available service treatment 
record.  Further, there was no mention of urinary symptoms or 
findings related to the prostate at VA examinations in 
January 1954 and April 1954, within a few months after 
service discharge in November 1953.  

Although the Veteran has stated that he has had urinary 
problems since service, the absence of any treatment records 
or diagnosis relating to any prostate disorder for decades 
after service is significant evidence against the claim.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

As to the question of whether the Veteran's current benign 
prostatic hypertrophy had its onset in service or is 
otherwise related to service, this requires competent 
evidence as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the record shows that the Veteran has been 
diagnosed as having benign prostatic hypertrophy; urinary 
frequency and incontinence have been identified as a symptoms 
related to that diagnosis.  The Board acknowledges that at 
February 2004 VA examination, the examining physician stated 
that based on history provided by the Veteran, he believed 
the urinary incontinence was related to military service.  
The Board notes, however, that in July 2004, after that 
physician reviewed the claims file, including service 
treatment records and post-service medical records, he 
determined that the record indicated that the Veteran's 
urinary tract symptoms began many years after service and 
concluded it is unlikely that the Veteran's urinary tract 
symptoms, including urinary incontinence and urgency 
symptoms, are related to the injury in combat.  Because the 
latter opinion is based on review of a more complete record, 
rather than relying wholly on history provided by the 
Veteran, it is of greater probative value.  The only other 
medical opinion as to the etiology of the Veteran's diagnosed 
benign prostatic hypertrophy is also against the claim.  In 
this regard, the physician who conducted the February 2009 
examination reviewed the record and after examination 
confirmed the diagnosis of benign prostatic hypertrophy and 
explained that benign prostatic hypertrophy is not something 
that would be related to a traumatic grenade injury.  

The Board is left with the Veteran's implicit opinion that 
his prostate disorder, benign prostatic hypertrophy, is 
causally related to service.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the Veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, his opinion that his benign prostatic hypertrophy 
is related to in-service shell fragment wounds or any 
retained metallic fragment in the region below his bladder is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for benign 
prostatic hypertrophy.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine in not applicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Service connection for benign prostatic hypertrophy is 
denied.  


REMAND

The remaining claim on appeal is entitlement to service 
connection for low back disability.  In remands dated in 
August 2006 and December 2008, the Board requested VA 
examinations and medical opinions pertaining to the etiology 
of the Veteran's low back disorder.  Now, as in 
December 2008, the Board finds that the etiology questions 
posed by the Board were not addressed as requested and that 
yet another remand is required.  

In the August 2006 remand, the Board requested VA examination 
and an opinion as to whether the Veteran had a chronic low 
back disorder as a result of injuries sustained during 
combat.  Although the Veteran underwent VA orthopedic 
examination in December 2006 and the same physician reviewed 
the record and provided an opinion in February 2008, the 
physician did not address the etiology issue as requested.  
In his December 2006 report, the physician stated a 
lumbosacral examination could not be conducted due to the 
Veteran's inability to stand.  In his February 2008 addendum, 
the examiner noted the Veteran denied chronic low back pain 
and found his chronic low back disorder was actually a 
chronic bilateral lower extremity disorder secondary to 
injuries sustained during combat.  In the December 2008 
remand, the Board requested that the claims file be reviewed 
by a VA orthopedic surgeon for an opinion as to whether the 
Veteran has a chronic low back disorder as a result of 
injuries sustained during combat or as a result of his 
service-connected disabilities of the lower extremities.  The 
VA physician who stated he reviewed the claims file in 
March 2009 said that multiple previous compensation and 
pension exam reports make reference to chronic low back pain, 
and he pointed out that at the December 2006 VA examination, 
the Veteran received a diagnosis of the lumbar spine as well 
as degenerative joint disease of the lumbar spine.  The 
reviewing physician commented that it was unclear upon which 
basis this diagnosis was made as no X-ray reports were 
available.  He did not provide a medical opinion.  

Now, as in the December 2008 remand, the Board notes that the 
claims file includes evidence of an existing chronic back 
disability with evidence of moderately extensive scatter 
degenerative changes in the lumbar spine shown in a VA CT 
scan of the lumbar spine in November 1988.  Additionally, the 
Board notes that the radiologist identified degenerative disc 
disease at the L5-S1 level.  He also said there was a first 
degree spondylolisthesis, with anterior slippage of the body 
of L4 on L5, and he said there was some bony narrowing of the 
spinal column at the L4-L5 level.  The Board further points 
out that in a February 2004 VA lumbar spine X-ray report, the 
radiologist noted a vacuum within the disc at L5-S1 with 
hypertrophic degenerative changes.  The radiologist said 
there was questionable minimal spondylolisthesis at L4-L5.  
The radiologist also said there was sclerosis at the 
posterior elements probably related to long term degenerative 
changes at L3-L4 and L4-L5.  There were hypertrophic spurs at 
multiple levels.  The impression was degenerative disc 
disease, degenerative arthritis.  

Again, and as stated in the December 2008 remand, the Board 
finds the evidence demonstrates the Veteran served in combat 
and that his report of having sustained a back injury when he 
incurred other combat-related injuries in Korea is consistent 
with the circumstances in service.  As outlined earlier, 
service treatment records show he was wounded in action by an 
enemy hand grenade in June 1951 and received additional 
serious shell fragment wounds involving his right lower 
extremity in September 1951.  He has reported consistently 
that at that time he fell several feet when he was blown off 
a hilltop with a mortar artillery round and got shrapnel in 
his lower extremity.  He has also testified that when he was 
examined to see if he could go back to duty, the doctor told 
him he had a "dislocated disc" in his back.  

As outlined above, the physicians who prepared the 
February 2008 and March 2009 records reviews did not address 
the etiology issues as requested.  The Court has held that a 
remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Under 
the circumstances, the case must again be remanded for 
additional development prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should provide the 
Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as the 
information or evidence needed to 
substantiate a secondary service 
connection claim, what evidence VA will 
obtain and what information or evidence 
he should provide.  

2.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated him for low back 
disability at any time since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

3.  The Veteran's claims file should be 
reviewed by a VA orthopedic surgeon for 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
low back disability is a result of 
injuries sustained during combat.  In 
addition, the physician should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
low back disability was caused or 
chronically worsened by service-
connected disabilities of the lower 
extremities.  

Opinions should be provided based on 
the results of any necessary 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  

4.  After completion of the above, 
including obtaining an adequate medical 
opinion as requested, and any 
additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


